DETAILED ACTION
Claim Objections
For greater clarity the last sentence of the special description should be included with the description of figure 1.7. 
--1.7: Perspective view of the mug with a lid of figure 1.1 with lid removed. --
The first sentence of the special description after the figure descriptions and before the claim is inaccurate (the word “constitute” should have an “s” at the end). Moreover the sentence includes information that is already stated at the beginning of the specification and in the claim. It is understood that the product is a “mug with a lid”. The examiner recommends cancelling the current special description and replacing it with the statement below. 
--The back view is not shown because it is symmetrical to the front view. --
Claim Rejection - 35 USC § 112 
The claim is refused under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
1)  See the illustration on the next page. It includes a detail of figure 1.3 and the entire figure for reference. 
Figure 1.3 is the bottom view. There are no other views of this part of the design. While much of the circumference of the figure can be understood by looking at the elevation views, there are two interior lines that cannot be understood without conjecture. In the detail of 1.3, the examiner has tinted the interior space of these two lines. It is not clear whether these lines represent a groove between the edge of the mug and the bottom 

    PNG
    media_image1.png
    114
    165
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1.3)]










 

2)  See the detail of the left side of figure 1.3.

    PNG
    media_image5.png
    198
    113
    media_image5.png
    Greyscale
[AltContent: textbox (1.3 detail)][AltContent: arrow][AltContent: arrow][AltContent: arrow]






At this side of figure 1.3, there are two lines. One is very close to the edge of the mug body and the other is to the left of that line. It is not clear what these line represent 
To resolve the issues described above regarding figure 1.3, consider changing the inner circles pointed out to broken line. To resolve the second issue, consider removing the lines from the illustration. 
3)  See the illustration below of a detail of figure 1.7. 

    PNG
    media_image7.png
    429
    442
    media_image7.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (x)][AltContent: textbox (x)][AltContent: textbox (x)][AltContent: textbox (x)][AltContent: textbox (x)][AltContent: textbox (x)][AltContent: connector][AltContent: textbox (1.7 detail)]













There are a number of lines in the interior of the mug in this view that cannot be understood without conjecture. 
The lines pointed out by arrows appear to represent a ridge that is under the curved feature above it. This “ridge” looks like it projects inward to the center like the feature above it and is presumed to represent the threads that attach the lid to the mug. 

To resolve the rejection issue, consider changing the interior lines below the ridge to broken lines and removing the shading in between them. Consider also adding shading on the upper interior of the ridge like feature described above. Alternatively cancel figure 1.7. 
If features are changed to broken line consider adding the following statement to the special description. 
--The broken lines and unshaded areas adjacent to them, depict portions of the mug with a lid that form no part of the claimed design. -- 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
The application is refused under 35 U.S.C. 112 (a) and (b). A response is required in reply to the Office action to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 

Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 


Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918